DECISION
The application of the above-named defendant for a review of the sentence of twenty-five years for Robbery imposed on November 17, 1951, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be reduced to twenty-three years.
Although the presumption is that the sentencing judge was correct in his determination, and it is true that the sentence in this case could have been for life or years without limit, nevertheless, it has been made to appear to this Court that the interests of justice, the individual, the crime, and the sentencing goals kept in mind, would be just as well served by making possible present consideration for parole of the defendant with some desirable period of his sentence remaining for supervision. This comparatively small sentence reduction should accomplish that end.
In reaching the conclusion we have, account has been taken of the fact that at the time of sentencing, he had no prior criminal record, yet he received more than twice the number of years usually given for the crime under such a condition. It should also be remarked that at one time defendant was paroled and while on parole suffered other felony convictions.
Contention of the defendant that he has been improperly deprived of good time allowance earned since his conviction is beyond the power of this Court to consider. Its power is limited to “* * review the judgment so far as it relates to the sentence imposed * Section 95-2503, R.C.M. 1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.